Name: Decision (EU, Euratom) 2016/485 of the representatives of the Governments of the Member States of 23 March 2016 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2016-04-02

 2.4.2016 EN Official Journal of the European Union L 87/33 DECISION (EU, Euratom) 2016/485 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 23 March 2016 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges of the General Court are due to expire on 31 August 2016. Appointments should therefore be made for the period from 1 September 2016 to 31 August 2022. (2) It has been proposed that the terms of office of Mr Sten FRIMODT NIELSEN, Mr Dimitrios GRATSIAS, Mr Marc JAEGER, Mr Viktor KREUSCHITZ, Mr Savvas S. PAPASAVVAS and Mr Marc VAN DER WOUDE should be renewed. (3) Furthermore, Ms Krystyna KOWALIK-BAÃ CZYK and Mr Paul NIHOUL have been nominated for the posts of Judges of the General Court. (4) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Sten FRIMODT NIELSEN, Mr Dimitrios GRATSIAS, Mr Marc JAEGER, Ms Krystyna KOWALIK-BAÃ CZYK, Mr Viktor KREUSCHITZ, Mr Paul NIHOUL, Mr Savvas S. PAPASAVVAS and Mr Marc VAN DER WOUDE to perform the duties of Judges of the General Court, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges of the General Court for the period from 1 September 2016 to 31 August 2022:  Mr Sten FRIMODT NIELSEN,  Mr Dimitrios GRATSIAS,  Mr Marc JAEGER,  Ms Krystyna KOWALIK-BAÃ CZYK,  Mr Viktor KREUSCHITZ,  Mr Paul NIHOUL,  Mr Savvas S. PAPASAVVAS,  Mr Marc VAN DER WOUDE. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 23 March 2016. The President P. DE GOOIJER